Order entered December 2, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00569-CR
                                        No. 05-15-00570-CR

                                  EARNEST OLIVARREZ, Appellant

                                                V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                       Trial Court Cause Nos. F10-55982-J, F14-59073-J

                                            ORDER
        The Court GRANTS appellant’s November 30, 2015 second motion for extension of

time to file appellant’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE